EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement") is executed as of this 14th day of

August, 2012, by and between Marvin A Berg III ("Executive") and ARI Network
Services, Inc,

("Company"),

 

RECITALS

 

The Company desires to employ Executive in the position of Vice President of

Operations, and Executive desires to be so employed by the Company, on the terms
and

conditions set forth herein,

 

As a result of Executive's employment with the Company as Vice President of

Operations, Executive will have access to and be entrusted with valuable
information about the

Company's business and customers, including trade secrets and confidential
information,

 

The Parties believe it is in their best interests to make provision for certain
aspects of

their relationship during and after the period in which Executive is employed by
the Company,

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and

covenants contained herein, and for other good and valuable consideration, the
receipt and

sufficiency of which is hereby acknowledged by the Company and Executive
(collectively,

"Parties" and individually, "Party"), the Parties agree as follows:

 

ARTICLE I

EMPLOYMENT

 

1.1 Position and Duties, During the term of Executive's employment under this

Agreement, Executive shall hold the position of Vice President of Operations of
the Company

and shall be subject to the authority of, and shall report to, the President and
Chief Executive

Officer ("CEO") of the Company, Executive's duties and responsibilities as Vice
President of

Operations shall include all those customarily attendant to such position and
other duties and

responsibilities as may be assigned from time to time by the Company's President
and/or CEO,

At all times, Executive shall devote Executive's entire business time, attention
and energies

exclusively to the business interests of the Company while employed by the
Company, except as

otherwise specifically approved in writing by or on behalf of the President
and/or CEO,

 

1.2 At-Will Employment. The term of Executive's employment under this

Agreement shall commence on August 1, 2012 and be for an indefinite period and
may be

terminated by either Party at any time and for any reason or no reason upon
written notice to the

other Party,

ARTICLE II

COMPENSATION AND OTHER BENEFITS

 

2.1 Base Salary. During the term of Executive's employment under this Agreement,

the Company shall pay Executive an annual salary of One Hundred Eighty Thousand
Dollars

($180,000) ("Base Salary"), payable in accordance with the normal payroll
practices and

schedule of the Company. Notwithstanding the foregoing, the Base Salary shall be
subject to

annual review by the President and/or CEO and shall be subject to increase, but
not decrease,





--------------------------------------------------------------------------------

 

based on the recommendation of the President and/or CEO as approved by the Board
of

Directors of the Company ("Board"); provided, however, that the Company may
reduce

Executive's Base Salary if (a) Executive's Base Salary is reduced as part of a
general reduction

in the base salaries for all executive officers of the Company or (b)
Executive's Base Salary is

reduced for Cause (defined below), and Executive acknowledges and agrees that
any reduction in

Base Salary due to the circumstances specified in Section 2. I (a) or (b),
above, shall not

constitute Good Reason (as defined in Section 3.1(f), below).

 

2.2 Bonuses. During the term of Executive's employment under this Agreement,

Executive will be eligible to participate in the Company's Management Incentive
Bonus Plan

("Bonus Plan"), the specifics of which are determined from time to time by the
Compensation

Committee of the Board ("Compensation Committee") and approved by the Board. The
Parties

acknowledge and agree that, under the Company's current Bonus Plan, the
annualized bonus

amount which Executive would be eligible to receive if one hundred percent
(100%) of such

Bonus Plan targets were met would be Thirty Thousand Dollars ($30,000).
Executive

acknowledges and agrees that the Bonus Plan may be changed from time to time at
the discretion

of the Compensation Committee as approved by the Board.

 

2.3 Equity. During the term of Executive's employment under this Agreement,

Executive shall be eligible to participate in stock option and equity plans and
grants, if any, that

are offered to senior executive/officer employees of the Company, as determined
by the

Compensation Committee and approved by the Board from time to time.

 

2.4 Perquisites, Benefits and Other Compensation. During the term of Executive's

employment under this Agreement, and subject to the express provisions of this
Article II,

Executive will be entitled to receive perquisites and benefits provided by the
Company to its

senior executive employees, subject to the eligibility criteria related to such
perquisites and

benefits, and to such changes, additions, or deletions to such perquisites and
benefits as the

Company may make from time to time, as well as such other perquisites or
benefits as may be

specified from time to time at the sole discretion of the Board.

 

3.2 Rights Upon Termination Not In Connection With A Change In Control.

 

(a) Section 3.ICa), Section 3.ICc) and Section 3.1(f) Termination. If

Executive's employment is terminated pursuant to Section 3.1 (a), Section

3.I(c), or Section 3.I(f), above, Executive or Executive's estate shall have

no further rights against the Company hereunder, except for the right to

receive the following: (1) any unpaid Base Salary with respect to the

period prior to the effective date of termination and (2) any earned but

unpaid bonus due to Executive as of the effective date of termination.

With respect to a termination pursuant to Section 3.I(a) or Section 3.I(f),

above, Executive shall also receive (1) Executive's Base Salary, at the rate

in effect at the time of termination, for nine (9) months following the

effective date of termination; (2) a bonus for the fiscal year of the Company

in which such termination occurs, which bonus shall be equal to (A) the

product of (i) the average of Executive's annual bonus received pursuant to

the Company's Bonus Plan for the three fiscal years of the Company ending

prior to the effective date of termination, multiplied by (ii) a fraction, the

numerator of which is the actual number of days Executive was employed by





--------------------------------------------------------------------------------

 

the Company during the fiscal year of the Company in which the termination

occurs and the denominator of which is 365, less (B) any payment

previously made by the Company, if any, with respect to the current fiscal

year's Bonus Plan; and (3) acceleration of all outstanding unvested options

held by Executive as of the effective date of termination. Payment of the

amounts specified in subsections (1) and (2) of the immediately preceding

sentence shall be made in nine (9) equal monthly installments following

the effective date of termination; provided, however, that if such

installment payments would continue beyond the later of: (x) the first

September 15 following the Company's fiscal year which included the

effective date of termination or (y) the first March IS following the

calendar year which included the effective date of termination (the "Latest

Date"), all remaining monthly installments shall be paid to Executive in a

lump sum on the Latest Date. Notwithstanding the foregoing, the payment

and receipt of the benefits specified in subsections (1), (2) and (3), of that

same sentence are contingent upon Executive's execution of a written

severance agreement (in a form satisfactory to the Company) containing,

among other things, a general release of claims against the Company, and

the rescission period of such agreement must expire, without revocation of

such release, within sixty (60) days following the effective date of

termination. To the extent that payments would otherwise be paid to

Executive within the sixty (60) day period following the effective date of

termination, such payment(s) shall be made following Executive's

execution of such general release and the expiration of the applicable

rescission period, except where the sixty (60) day period following the

effective date of termination spans two different calendar years, in which

case such payment(s) or benefit(s) will not be paid until the later calendar

year during the sixty (60) day period.

Disability under this Section 3 .1 (c) is not intended to alter any benefits

any Party may be entitled to receive under any long-term disability

insurance policy carried by either the Company or Executive with respect

to Executive, which benefits shall be governed solely by the terms of any

such insurance policy.

 

(d) Termination by Retirement. Subject to Section 3.2, below, Executive's

employment and all of the Company's obligations under this Agreement

(except as provided in Section 10.5, below, and as required by law) shall

terminate automatically, effective upon Executive's retirement in

accordance with the Company's retirement plan or policy should a

retirement plan or policy for senior executives of the Company be

adopted.

 

(e) Termination by Resignation. Subject to Paragraph 3.2, below, Executive's

employment and all of the Company's obligations under this Agreement

(except as provided in Section 10.5, below, and as required by law) shall

terminate automatically, effective immediately upon Executive's provision

of thirty (30) days' prior written notice to the President and/or CEO of

resignation from employment with the Company or at such other time as

may be mutually agreed between the Parties following the provision of





--------------------------------------------------------------------------------

 

such notice.

 

(f) Termination for Good Reason. Subject to Section 3.2, below, Executive

may terminate his employment and all of the Company's obligations under

this Agreement (except as provided in Section 10.5, below, and as

required by law) for Good Reason (defined below). A termination shall

only be for Good Reason if: (I) within ninety (90) calendar days of the

initial existence of Good Reason, Executive provides written notice of

Good Reason to the President and/or CEO; (2) the Company does not

remedy said Good Reason within thirty (30) calendar days of its receipt of

such notice; and (3) Executive terminates his employment effective any

time after the expiration of such 30-day remedy period prior to the date

that is two (2) years after the initial existence of Good Reason. "Good

Reason" shall mean the occurrence of any of the following without the

written consent of Executive: (a) the Company has breached this

Agreement in a material way, which breach remains uncured, if subject to

cure, for thirty (30) calendar days after the President and/or CEO receives

written notice thereof from Executive; (b) a material diminution in

Executive's Base Salary; or (c) a material change in the geographic

location at which Executive must perform his services, provided such new

location is more than fifty (50) miles from the location where Executive is

required to perform services prior to the change.

 

ARTICLE III

TERMINATION

 

3.1 Termination Not In Connection With A Change In Control.

 

(a) Termination Without Cause. Subject to Section 3.2, below, the President

and/or CEO may terminate Executive's employment and all of the

Company's obligations under this Agreement (except as provided in

Section 10.5, below, and as required by law) at any time without Cause

(defined below).

 

(b) Termination For Cause. Subject to Section 3.2, below, the President and/or

CEO may terminate Executive's employment and all of the Company's

obligations under this Agreement (except as provided in Section 10.5,

below, and as required by law) at any time for Cause (defined below)

by giving written notice to Executive stating the basis for such

termination, effective immediately upon giving such notice or at such

other time thereafter as the President and/or CEO may designate. For

purposes of this Agreement, "Cause" shall mean, with respect to

Executive, the occurrence of one or more of the following events, as

determined by the Company: (1) breach of this Agreement or violation of

one or more policies of the Company; (2) act of dishonesty; (3)

insubordination; (4) failure to follow the reasonable directions of the

President, CEO and/or the Board; (5) failure to satisfactorily perform

Employee's employment duties and responsibilities; (6) conviction of a





--------------------------------------------------------------------------------

 

crime the circumstances of which substantially relate to Executive's

position with the Company; and (7) any attempt to obtain a personal profit

from any transaction in which the Company has an interest or which is

adverse to the interests of the Company.

 

(c) Termination by Death or Disability. Subject to Section 3.2, below,

Executive's employment and all of the Company's obligations under this

Agreement (except as provided in Section 10.5, below, and as required by

law) shall terminate automatically, effective immediately and without any

notice being necessary, upon Executive's death or a determination

of Disability of Executive. For purposes of this Agreement, "Disability"

means the inability of Executive, due to a physical or mental impairment,

to perform the essential functions of Executive's job with the Company,

with or without a reasonable accommodation, for ninety (90) consecutive

business days or one hundred twenty (120) business days in the aggregate

during any 365-day period. A determination of Disability shall be made

by the President and/or CEO and/or the Board, which may, at their sole

discretion, consult with a physician or physicians satisfactory to the

President and/or CEO and/or the Board, and Executive shall cooperate

with any effort to make such determination. Any such determination

shall be conclusive and binding on the Parties. Any determination of

 

(b) Section 3.1(b) and Section 3.1Ce) Terminations. If Executive's employment

is terminated pursuant to Section 3 .1 (b), above, or if Executive resigns

pursuant to Section 3 .1 (e), above, Executive shall have no further rights

against the Company hereunder, except for the right to receive: (1) any

unpaid Base Salary with respect to the period prior to the effective date of

termination; and (2) any earned but unpaid bonus due to Executive as of the

effective date of termination.

 

(c) Section 3.1 (d) Termination. If Executive retires pursuant to Section 3.1
(d),

above, Executive shall have no further rights against the Company

hereunder, except for the right to receive: (1) any unpaid Base Salary with

respect to the period prior to the effective date of termination; (2) any

earned but unpaid bonus due to Executive as of the effective date of

termination; and (3) any additional benefits provided for under the

Company's retirement plan or policy for senior executives, if any.

 

3.3 Termination In Connection With A Change In Control. Should Executive's

employment be terminated upon the occurrence of or within two (2) years of a
"Change in

Control," as defined in Executive's Change of Control Agreement ("COC
Agreement"), the

terms of such termination shall be governed exclusively by the COC Agreement and
Executive

shall not be entitled to receive any of the benefits provided for under this
Article III.

 

ARTICLE IV

CONFIDENTIALITY

 

4.1 Confidentiality Obligations. Executive will not, during his employment with
the

Company, directly or indirectly, use or disclose any Confidential Information or
Trade Secrets





--------------------------------------------------------------------------------

 

(defined below) except in the interest and for the benefit of the Company. After
the end, for

whatever reason, of Executive's employment with the Company, Executive will not,
directly or

indirectly, use or disclose any Trade Secrets. For a period of two (2) years
following the end, for

whatever reason, of Executive's employment with the Company, Executive will not,
directly or

indirectly, use or disclose any Confidential Information. Executive further
agrees not to, directly

or indirectly, use or disclose at any time information received by the Company
from others

except in accordance with the Company's contractual or other legal obligations;
the Company's

customers are third patty beneficiaries of this promise.

 

4.2 Definitions.

 

(a) Trade Secret. The term "Trade Secret" has that meaning set forth under

applicable law. The term includes, but is not limited to, all computer

source, object or other code created by or for the Company.

 

(b) Confidential Information. The term "Confidential Information" means all

non-Trade Secret or proprietary information of the Company which has

value to the Company and which is not known to the public or the

Company's competitors, generally. Confidential Information includes, but

is not limited to: (i) inventions, product specifications, information about

products under development, research, development or business plans,

production know-how and processes, manufacturing techniques,

operational methods, equipment design and layout, test results, financial

information, customer lists, information about orders and transactions with

customers, sales and marketing strategies, plans and techniques, pricing

strategies, information relating to sources of materials and production

costs, purchasing and accounting information, personnel information and

all business records; (ii) information which is marked or otherwise

designated or treated as confidential or proprietary by the Company; and

(iii) information received by the Company from others which the

Company has an obligation to treat as confidential.

 

(c) Exclusions. Notwithstanding the foregoing, the terms "Trade Secret" and

"Confidential Information" shall not include, and the obligations set forth

in this Agreement shall not apply to, any information which: (i) can be

demonstrated by Executive to have been known by him prior to his

employment by the Company; (ii) is or becomes generally available to the

public through no act or omission of Executive; (iii) is obtained by

Executive in good faith from a third party who discloses such information

to Executive on a non-confidential basis without violating any obligation

of confidentiality or secrecy relating to the information disclosed; or (iv) is

independently developed by Executive outside the scope of his

employment without use of Confidential Information or Trade Secrets.

 

ARTICLE V

NON-COMPETITION

 

5.1 Restrictions on Competition During Employment. During Executive's

employment by the Company, Executive shall not, directly or indirectly, compete
against the





--------------------------------------------------------------------------------

 

Company, or, directly or indirectly, divert or attempt to divert business from
the Company

anywhere the Company does business.

5.2 Post-Employment Restricted Services Obligation. For two (2) years following

termination of Executive's employment with the Company, for whatever reason,
Executive

agrees not to, directly or indirectly, provide Restricted Services to any
Competitor in the United

States.

 

5.3 Definitions.

 

(a) Restricted Services. The term "Restricted Services" means employment

duties and functions of the type provided by Executive to the Company

during the twelve (12) month period prior to the termination, for whatever

reason, of Executive's employment with the Company, as described in

Executive's job description with the Company.

 

(b) Competitor. For purposes of this Article V, the term "Competitor"

means any entity, including a sole proprietorship, that sells or services, or

attempts to sell or service, (i) distribution-side electronic commerce and

marketing products or services (including, without limitation, electronic

parts catalogs, search engine marketing, lead generation and management,

and web site provision) of the type sold or serviced by the Company

during the twelve (12) month period prior to the termination, for whatever

reason, of Executive's employment with the Company (ii) in vertical

markets in which the Company sold or serviced its products or services

during the twelve (12) month period prior to the termination, for whatever

reason, of Executive's employment with the Company; provided,

however, that the term "Competitor" shall not include a subsidiary or other

corporate division of such an entity which subsidiary or division does not

sell or service, or attempt to sell or service, such aforementioned

distribution-side electronic commerce and marketing products or services

in such vertical markets. To the extent that the following entities, or their

subsidiaries or corporate divisions, meet the aforementioned definition,

such entities, or their subsidiaries or corporate divisions as the case may

be, shall be deemed competitors of the Company: Snap-On Business

Solutions, Dominion Enterprises, 50 Below, Enigma, HLSM and ADP

Lightspeed and any successor of such entities; provided, however, that the

foregoing list of entities is included for the sole purpose of providing

examples of possible Competitors and shall not affect the aforementioned

definition. Examples of vertical markets in which the Company sells or

services its products or services may include, without limitation, the

following: powersports, outdoor power equipment, marine and

recreational vehicle and home appliances.

 

ARTICLE VI

CUSTOMER NON-SOLICITATION

 

6.1 Post-Employment Non-Solicitation of Restricted Customers. For two (2) years

following termination of Executive's employment with the Company, for whatever
reason,

Executive agrees not to, directly or indirectly, solicit or attempt to solicit
any business from any





--------------------------------------------------------------------------------

 

Restricted Customer in any manner which competes with the services or products
offered by the

Company in the twelve (12) months preceding termination of Executive's
employment with the

Company, or to, directly or indirectly, divert or attempt to divert any
Restricted Customer's

business from the Company.

 

6.2 Restricted Customer. The term "Restricted Customer" means any

individual or entity (a) for whom/which the Company provided services or

products, and (b) with whom/which Executive had contact on behalf of the

Company, or about whom/which Executive acquired non-public

information in connection with his employment by the Company, during

the twenty-four (24) month period preceding the end, for whatever reason,

of Executive's employment with the Company; provided, however, that

the term "Restricted Customer" shall not include any individual or entity

whom/which, through no direct or indirect act or omission of Executive,

terminated its business relationship with the Company more than six (6)

months prior to the end of Executive's employment with the Company.

 

ARTICLE VII

RESTRICTION RELATING TO PRODUCTS OR SERVICES UNDER DEVELOPMENT

BY THE COMPANY

 

7.1 Restriction Relating to Products or Services Under Development by the

Company. For two (2) years following termination of Executive' s employment with
the

Company, for whatever reason, Executive agrees not to, directly or indirectly,
develop, market or

sell, or attempt to develop, market or sell, on behalf of any Competitor
(defined below) in the

United States any product or service that is under development by the Company
during the

twelve (12) month period prior to the termination, for whatever reason, of
Executive's

employment with the Company; provided, however, that this Article VII shall not
apply to any

product or service which the Company has not taken steps to market or sell
within the twelve

(12) month period following the termination, for whatever reason, of Executive's
employment

with the Company.

 

7.2 Competitor. For purposes of this Article VII, the term "Competitor" means
any

entity, including a sole proprietorship, that sells or services, or attempts to
sell or service, (i)

distribution-side electronic commerce and marketing products or services
(including, without

limitation, electronic parts catalogs, search engine marketing, lead generation
and management,

and web site provision) of the type sold or serviced by the Company during the
twelve (12)

month period prior to the termination, for whatever reason, of Executive's
employment with the

Company (ii) in vertical markets in which the Company sold or serviced its
products or services

during the twelve (12) month period prior to the termination, for whatever
reason, of Executive's

employment with the Company; provided, however, that the term "Competitor" shall
not include

a subsidiary or other corporate division of such an entity which subsidiary or
division does not

sell or service, or attempt to sell or service, such aforementioned
distribution-side electronic

commerce and marketing products or services in such vertical markets. To the
extent that the

following entities, or their subsidiaries or corporate divisions, meet the
aforementioned

definition, such entities, or their subsidiaries or corporate divisions as the
case may be, shall be

deemed competitors of the Company: Snap-On Business Solutions, Dominion
Enterprises, 50

Below, Enigma, HLSM and ADP Lightspeed and any successor of such entities;
provided,





--------------------------------------------------------------------------------

 

however, that the foregoing list of entities is included for the sole purpose of
providing examples

of possible Competitors and shall not affect the aforementioned definition.
Examples of vertical

markets in which the Company sells or services its products or services may
include, without

limitation, the following: powersports, outdoor power equipment, marine and
recreational

vehicle and home appliances.

 

ARTICLE VIII

BUSINESS IDEA RIGHTS

 

8.1 Assignment. The Company will own, and Executive hereby assigns to the

Company and agrees to assign to the Company, all rights in all Business Ideas.
All Business

Ideas which are or form the basis for copyrightable works are hereby assigned to
the Company

and/or shall be assigned to the Company or shall be considered "works for hire"
as that term is

defined by United States copyright law.

 

8.2 Definition of Business Ideas. The term "Business Ideas" means all ideas,
designs,

modifications, formulations, specifications, concepts, know-how, trade secrets,
discoveries,

inventions, data, software, developments and copyrightable works, whether or not
patentable or

registrable, which Executive originates or develops, either alone or jointly
with others, while

Executive is employed by the Company and which are: (a) related to any business
known to

Executive to be engaged in or contemplated by the Company; (b) originated or
developed during

Executive's working hours; or (c) originated or developed in whole or in part
using materials,

labor, facilities or equipment furnished by the Company.

 

8.3 Disclosure. While employed by the Company, Executive will promptly disclose

all Business Ideas to the Company.

 

8.4 Execution of Documentation. Executive, at any time during or after his

employment by the Company, will promptly execute all documents which the Company
may

reasonably require to perfect its patent, copyright and other rights to such
Business Ideas

throughout the world.

 

ARTICLE IX

NON-SOLICITATION OF EMPLOYEES

 

During Executive's employment by the Company and for twelve (12) months
thereafter,

Executive shall not, directly or indirectly, encourage any Company employee to
terminate his/her

employment with the Company or solicit such an individual for employment outside
the

Company in any manner which would end or diminish that employee's services to
the Company;

provided, however, that this Article IX shall not prohibit use of general
classified advertising to

solicit for employment positions.

 

ARTICLE X

EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS

 

10.1 Confidential Information of Others. Executive warrants and represents to
the

Company that he is not subject to any employment, consulting or services
agreement, or any

restrictive covenants or agreements of any type, which would conflict with, or
prohibit Executive





--------------------------------------------------------------------------------

 

from fully carrying out, his duties as described under the terms of this
Agreement. Further,

Executive warrants and represents to the Company that he has not and will not
retain or use, for

the benefit of the Company, any confidential information, records, trade
secrets, or other

property of a former employer.

 

10.2 Scope of Restrictions. Executive acknowledges that during the course of his

employment with the Company, he will gain knowledge of Confidential Information
and Trade

Secrets of the Company. Executive acknowledges that the Confidential Information
and Trade

Secrets of the Company are necessarily shared with Executive on a routine basis
in the course of

performing his job duties and that the Company has a legitimate protectable
interest in such

Confidential Information and Trade Secrets, and in the goodwill and business
prospects

associated therewith. Accordingly, Executive acknowledges that the scope of the
restrictions

contained in this Agreement are appropriate, necessary and reasonable for the
protection of the

Company's business, goodwill and property rights, and that the restrictions
imposed will not

prevent him from earning a living in the event of, and after, the end, for
whatever reason, of his

employment with the Company.

 

10.3 Prospective Employers. Executive agrees, during the term of any restriction

contained in Articles IV, V, VI, VII, VIII, IX and X of this Agreement, to
disclose this

Agreement to any entity which offers employment to Executive. Executive further
agrees that

the Company may send a copy of this Agreement to, or otherwise make the
provisions hereof

known to, any of Executive's potential or future employers.

 

10.4 Third Patty Beneficiaries. Any Company affiliates are third party
beneficiaries

with respect to Executive's performance of his duties under this Agreement and
the undertakings

and covenants contained in this Agreement, and the Company and any of its
affiliates enjoying

the benefits thereof, may enforce this Agreement directly against Executive. The
terms Trade

Secret and Confidential Information shall include materials and information of
the Company's

affiliates to which Executive has access.

 

10.5 Survival. The covenants set forth in Articles III, IV, V, VI, VII, VIII,
IX, X, XI,

XII and XIII of this Agreement shall survive the termination of Executive's
employment

hereunder.

 

ARTICLE XI

RETURN OF RECORDS

 

Upon the end, for whatever reason, of his employment with the Company, or upon

request by the Company at any time, Executive shall immediately return to the
Company all

documents, records and materials belonging and/or relating to the Company
(except Executive's

own personnel and wage and benefit materials relating solely to Executive), and
all copies of all

such materials. Upon the end, for whatever reason, of Executive's employment
with the

Company, or upon request of the Company at any time, Executive further agrees to
destroy such

records maintained by him on his own computer equipment. Upon mutual agreement
between

Executive and the Company, Executive may retain documents, records and materials
belonging

and/or relating to the Company following the end, for whatever reason, of
Executive's

employment with the Company.

 

ARTICLE XII





--------------------------------------------------------------------------------

 

INDEMNITY

 

12.1 Indemnification By Company. To the extent permitted by applicable law, the

Company shall indemnify Executive if Executive is, or is threatened to be, made
a party to an

action, suit or proceeding (other than by the Company) by reason of the fact
that Executive is or

was a director or officer of the Company, unless liability was incurred because
Executive

breached or failed to perform a duty that Executive owes to the Company and such
breach or

failure constitutes: (a) a willful failure to deal fairly with the Company or
its shareholders in

connection with a matter in which Executive has a material conflict of interest;
(b) a violation of

the criminal law, unless Executive had reasonable cause to believe that his
conduct was lawful

and Executive had no reasonable cause to believe such conduct was unlawful; (c)
a transaction

from which Executive derived an improper personal profit; or (d) willful
misconduct.

 

12.2 Indemnification By Executive. Executive agrees to indemnify and hold
harmless

the Company against any and all losses, claims, damages, liabilities, costs,
expenses (including

reasonable attorneys' fees and costs), judgments and settlements of amounts paid
in connection

with any threatened, pending or completed action, suit, claim, proceeding or
investigation arising

out of or pertaining to: (a) unlawful intentional acts committed by Executive in
the conduct of

the Company's business; (b) any willful gross negligence committed by Executive
other than in

the conduct of the Company's business; and (c) any tax deductions Executive may
claim for

expenses incurred or claim to have been incU1l'ed in connection with Executive's
duties

hereunder.

 

12.3 Insurance. Notwithstanding the foregoing, the indemnification provided for
in

this Article XII shall only apply to any costs or expenses incurred by
indemnities which are not

covered by applicable liability insurance. If this Article XII is interpreted to
reduce insurance

coverage to which an indemnity would otherwise be entitled in the absence of
this provision,

this provision shall be deemed inoperative and not part of this Agreement. This
Article XII shall

survive the termination of this Agreement.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1 Notice. All notices required or permitted under this Agreement shall be in
writing

and shall be deemed effectively given (a) upon personal delivery to the party to
be notified; (b)

when sent by facsimile or electronic transmission (e-mail) if sent during normal
business hours

of the recipient and confirmed by facsimile or electronic confirmation receipt;
(c) five (5) days

after having been sent by registered or certified mail, return receipt
requested, postage prepaid;

or (d) one (I) day after deposit with a nationally recognized overnight courier,
specifying next

day delivery, with written verification of receipt, and such notices are
addressed as follows or to

such other address as the addressed Patty may have substituted by notice
pursuant to this Section

13.1:

 

To the Company:

ARI Network Services, Inc.

President and CEO

11425 West Lake Park Drive

Milwaukee, WI 53224-3025





--------------------------------------------------------------------------------

 

Fax: +1 (414) 973-4618

Email: olivier@arinet.com

To Executive:

Marvin A. Berg III

N76 W17085 Kolbrook Ct.

Menomonee Falls, WI 53051

Fax:

Email: berg@arinet.com

 

13.2 Entire Agreement; Amendment; Waiver. This Agreement sets forth the entire

understanding of the Parties hereto with respect to the subject matter
contemplated hereby. Any

and all previous agreements and understandings between or among the Parties
regarding the

subject matter hereof, whether written or oral, are superseded by this
Agreement; provided,

however, that the COC Agreement shall survive and remain in full force and
effect. This

Agreement shall not be amended or modified except by a written instrument duly
executed by

each of the Parties hereto. Any extension or waiver by any Party of any
provision hereto shall be

valid only if set forth in an instrument in writing signed on behalf of such
Party. For purposes of

the foregoing two (2) sentences, the Parties acknowledge and agree that any such
written

instrument to be signed by the Company shall require the signature of a
representative of the

Company duly authorized by the Board to bind the Company to the terms of such
written

instrument.

 

13.3 Headings. The headings of sections and paragraphs of this Agreement are for

convenience of reference only and shall not control or affect the meaning or
construction of any

of its provisions.

 

13.4 Assignability. This Agreement is personal to Executive, and Executive may
not

assign or delegate any of Executive's rights or obligations hereunder without
first obtaining the

written consent of the Board. The Company will require any successor or assign
(whether direct

or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the

business and/or assets of the Company, by an assumption agreement in form and
substance

satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same

manner and to the same extent that the Company would be required to perform it
if no such

succession or assignment had taken place. If such succession or assignment does
not take place,

and if this Agreement is not otherwise binding on Executive's successors or
assigns by operation

of law, Executive is entitled to compensation from the Company in the same
amount and on the

same terms as provided for in this Agreement. This Agreement shall be binding on
and inure to

the benefit of each Party and such Party's respective heirs, legal
representatives, successors and

assigns.

 

13.5 Mitigation. Executive shall not be required to mitigate the amount of any

payment or benefit provided for in this Agreement by seeking other employment or
otherwise.

 

13.6 Injunctive Relief. The Parties agree that damages will be an inadequate
remedy

for breaches of this Agreement and in addition to damages and any other
available relief, a court

shall be empowered to grant injunctive relief (without the necessity of posting
bond or other

security).

 

13.7 Waiver of Breach. The waiver by either Party of the breach of any provision
of this





--------------------------------------------------------------------------------

 

Agreement shall not operate or be construed as a waiver of any subsequent breach
by either Party.

 

13.8 Severability. The obligations imposed by, and the provisions of, this
Agreement

are severable and should be construed independently of each other. The
invalidity of one

provision shall not affect the validity of any other provision.

 

13.9 Consideration. Execution of this Agreement is a condition of Executive's

employment with the Company and Executive's employment and other benefits
provided for

herein by the Company constitutes the consideration for Executive's undertakings
hereunder.

 

13.10 Governing Law. This Agreement shall in all respects be construed according
to

the laws of Wisconsin, without regard to its conflict of laws principles.

 

13.11 Authority to Bind the Company. The Company represents and warrants that
the

undersigned representative of the Company has the authority of the Board to bind
the Company

to the terms of this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly

executed as of the date first written above.

 

EXECUTIVE:

 

By:  \s\ Marvin A. Berg III

Marvin A. Berg III

 

NETWORK SERVICES, INC.

 

By: \s\ Roy W. Olivier

Roy W. Olivier, President and Chief

Executive Officer



--------------------------------------------------------------------------------